Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney Mr. Roland E. Long on 1/6/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, line 12, “gap” has been deleted and --passage-- has been inserted; lines 12-13, “for the passage” has been deleted and --defining a gap-- has been inserted; line 16, “gap” has been deleted and --passage-- has been inserted; line 16, “for the passage of” has been deleted and --in-- has been inserted; line 19, “gap” has been deleted and --passage-- has been inserted; line 20, “for passage” has been deleted and --of the fluid product-- has been inserted; line 25, “the” has been deleted and --a-- has been inserted; line 26, after “fluid”, --products-- has been inserted.
Claim 7, line 3, “gap” has been deleted and --passage-- has been inserted; line 3, “for passage “L”” has been deleted.
Claim 16, line 13, “between them” has been deleted; line 14, “the” first occurrence, has been deleted.
Claim 17, line 13, “between them” has been deleted; line 14, “the” first occurrence, has been deleted; line 18, “the” first occurrence, has been deleted and --a-- has been inserted; line 18, after “fluid”, --products-- has been inserted; line 21, “a” has been deleted and --the-- has been inserted; line 21, before “fluid”, --the-- has been 
Claim 18, line 2, “the central” has been deleted and --an outer-- has been inserted.
Claim 19, line 3, first occurrence, “the” has been deleted.
Claim 20, line 2, before “tab”, --elastic-- has been inserted; line 3, “the” first occurrence, has been deleted and --an-- has been inserted; line 3, “the” second occurrence, has been deleted.
Claim 21, line 2, before “tab”, --elastic-- has been inserted; line 4, before “tab”, --elastic-- has been inserted; line 4, “the” second occurrence, has been deleted and --a-- has been inserted; line 8, before “tab”, --elastic-- has been inserted; line 8, “the” first occurrence, has been deleted.
Claim 22, line 8; “the” has been deleted.
Claim 23, line 2, “the” first occurrence, has been deleted, --an-- has been inserted.
 Claim 24, line 3, “direction of sliding” has been deleted and --sliding direction-- has been inserted; line 3, after “fluid”, --products-- has been inserted; line 3, before 
Claim 25, line 3, --the-- first occurrence, and --an-- has been inserted; line 5, before “tab”, --elastic-- has been inserted.
Allowable Subject Matter
3.	Claims 1, 3-14, 16-25 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: wherein the valve (9) comprises: - an annular connecting element (10) positioned around the main direction of extension for securely fixing the valve (9) to the lower portion of the cup (8); - a partition (11) axially mobile along a sliding direction of the fluid products from the main body (3) to the dispensing head (4), configured so that the valve (9) can take up the open configuration and closed configuration; and - a plurality of braces (12) which connect the annular element (10) with the partition (11) and defining elastic elements for actuating the axial movement of the partition (11).
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 16 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible 
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 17 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 17 inventive: wherein the fastening ring nut (6) comprises: - a first hollow cylindrical portion (61) parallel to a sliding direction of the fluid products from the main body (3) to the dispensing head (4) and equipped inside with a threaded profile designed to engage with a respective threaded profile of a cylindrical end of the container for the fluid products; - a second disc-shaped portion (62) positioned transversally to the sliding direction of the fluid products and inside the first hollow cylindrical portion (61) at a height such as to divide the first hollow cylindrical portion into a lower zone, having the thread, and an upper zone (65); - a vertical step (63) extending from the second portion (62) towards the dispensing head parallel to the sliding direction of the fluid products in a position radially inside the upper zone (65); - an elastic tab (64) extending from an edge radially inside the second portion (62) parallel to the sliding direction of the fluid products towards the draw-up pipe.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754